Tahiarebro, J.
This suit is brought to recover from the defendant twelve hundred and forty dollars, with interest, claimed by plaintiff to be owing him for overseer’s wages. He alleges that his salary, as overseer of two plantations from 4th day of June, 1864, to 14th June, 1865, amounts to the sum claimed, at the rate of one hundred dollars per month.
The answer denies the allegations of the petitioner. The defendant *461specially avers, that his engagement with the plaintiff, was to pay him at the rate of eight hundred dollars per annum, as long as plaintiff remained with him in that capacity, and that payment was to be made in Confederate money. He alleges partial payments made to the plaintiff, and claims the value of a mule belonging to one of the plantations, averring that plaintiff disposed of said mule on his account. He states an account-far exceeding the plaintiff’s claim, and pleads it in reconvention.
Judgment was rendered in favor of the plaintiff for six hundred dollars,1 with interest, from 6th of October, 1865, at five per cent, per annum, until paid, subject to a credit of eighty-five dollars. The defendant has appealed. No contract is proved. Services in the capacity stated arc admitted. The value of these services is the only matter of inquiry. Several witnesses testify on the subject. A review of the evidence induces us to think that it does not justify so large a sum as that awarded by the judgment. A part of the time it is shown there were but few laborers on one of the plantations; that the employe, a portion of his time, seemed to bo doing but little. It is shown by the concurrent testimony of all the witnesses, who testified on the point, that plaintiff is only a second-class overseer or manager on plantations; that no cotton was cultivated on the defendant's premises, and that services of the kind were not worth so much as previous to the war. One witness states that he managed the “ Ulster ” plantation (one of those in charge of plaintiff) at six hundred dollars a year, before the war.
We think the plaintiff’s services would be well compensated by four hundred- dollars.
It is therefore ordered, adjudged and decreed, that the judgment' of - the District Court be annulled, avoided and reversed; it is further ordered, adjudged and decreed, that the plaintiff recover from the defendant the sum of four hundred dollars, subject to a credit of eighty-five dollars, with interest, at the rate of five per cent, per annum, from the 6th day of October, 1865, until paid, with costs in both courts.